                Case 3:19-cv-06055-RAJ Document 19 Filed 12/08/20 Page 1 of 1



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     LOWELL EDWARD JACKSON,
9
                    Petitioner,
10                                                     Case No. 3:19-cv-06055-RAJ
           v.
11                                                     ORDER
     DONALD R. HOLBROOK,
12
                    Respondent.
13
14
15         Having reviewed the Report and Recommendation of the Honorable Brian A.

16   Tsuchida, United States Magistrate Judge, any objections or responses thereto, and the

17   remaining record, the Court finds and ORDERS:

18         (1) The Court ADOPTS the Report and Recommendation (Dkt. # 16).

19         (2) The case is DISMISSED with prejudice, and issuance of a certificate of

20               appealability is DENIED.

21         (3) The Clerk is directed to send copies of this Order to the parties and to Judge

22               Tsuchida.

23         DATED this 8th day of December, 2020.

24
25
                                                     A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27
28   ORDER – 1
